Title: Thomas Jefferson to William Wirt, 30 March 1811
From: Jefferson, Thomas
To: Wirt, William


          
            Dear Sir
            Monticello. Mar. 30. 11.
          
           Mr Dabney Carr has written to you on the situation of the Editor of the Aurora, and our desire to support him.   that paper has unquestionably rendered incalculable services to republicanism thro’ all it’s struggles with the federalists, and has been the rallying point for the orthodox of the whole Union. it was our comfort in the gloomiest days, and is still performing the office of a watchful centinel. we should be ungrateful to desert him, and unfaithful to our own interests to lose him. still I am sensible, and I hope others are so too, that one of his late attacks is as unfounded as it is injurious to the republican cause.  I mean that on mr Gallatin, than whom there is no truer man, and who, after the President, is the ark of our safety. I have thought it material that the Editor should understand that that attack has no part in the motives for what we may do for him; that we do not thereby make ourselves partisans against mr Gallatin, but, while we differ from him on that subject, we retain a just sense of all his other services, and will not be wanting as far as we can aid him.for this purpose I have written him the inclosed letter answer to his letter, which I send for your perusal, on supposition that you concur in the sentiment, and would be unwilling he should misconstrue the service you may be able to render him into an encouragement to proceed in the mischievous undertaking of writing down mr Gallatin. be so good as to return the paper when read, and to be assured of my sincere and constant attachment & respect.
          
            Th:
            Jefferson
        